DETAILED ACTION
This office action is in response to the amendment filed on September 9, 2022. Claims 9 and 10 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on September 9, 2022 is acknowledged. The traversal is on the ground(s) that a serious burden on the examiner would not exist.  This is not found persuasive because as the applicant admits (See page 5, Lines 10-12) that, “The inventions are clearly different embodiments of the same invention”. The examiner notes that Inventions I and II (as previously described in the Restriction requirement) were noted as being directed to related Inventions. 
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Invention I (i.e. claims 1-8) does not require; a housing with a spaced actuator in communication with an armature, a dampener configured for impact and presenting a secondary movement, and wherein said first and secondary movements being non-uniform, as required by Invention II (i.e. claims 9 and 10).
 In addition, Invention II does not require; the drive element in pivoted communication said linking member, as required by Invention I. 
Thus, while Inventions I and II are directed to related Inventions, the related inventions are still distinct because: the inventions as claimed have a materially different design, do not overlap in scope and are not obvious variants (as discussed above).  See MPEP § 806.05(j). 
Therefore, the requirement is still deemed proper and is therefore made FINAL.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a dampener which is configured for impact…”, in claim 9.
Such claim limitation(s) is/are: “a centric cam bearing configured for circumferentially receipt of a centric cam” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim. 
Claim 9 discloses, “a rotational drive element in rotational communication with said armature and presenting a first periodic movement…”. However, it is unclear how rotational drive element (222) presents the first periodic movement. Paragraph 113, of applicant’s PG-PUB (see 20200121904) specifically discloses that actuator (240) provides the first periodic movement (see first line in Paragraph 113). In other words, how does drive element (222) present the first periodic movement when actuator (240) is specifically described as providing the first periodic movement?
Claim 9 also discloses, “a centric cam assembly with an asymmetrical surface…”. However, because the cam assembly is formed from different components (e.g. centric cam 250 and cam bearing 240), it is unclear which component or if all of the components include the asymmetrical surface. Furthermore, cam bearing (248) is clearly shown (Figure 17) and described (see paragraph 99) as being cylindrical. Therefore, it is unclear how the cam bearing has the asymmetrical surface. 
Claim 9 also discloses, “a dampener which is configured for impact during rotation of the cam assembly…”. However, it is unclear what component the dampener impacts with during rotation of the cam assembly. Is the impact a physical impact? Does the dampener impact with drive shaft (41)? Does the dampener impact with bearing cam (248)? Does the dampener impact with an inner surface of centric cam (250)? It is also unclear how the dampener is configured for impact. What is the structure of the components that allow the dampener to impact another component? 
Claim 9 also discloses, “said dampener presenting a secondary movement during periodic oscillation…” However, it is unclear what the secondary movement is, what component the dampener presents the secondary movement to and how the dampener presents such a secondary movement. Is the secondary movement a linear movement? Is it a rotational movement? Does the dampener present the secondary movement to the drive shaft (41) or the bearing cam (248) or the actuator (240)? Paragraph 113, discloses that, “A secondary movement of the actuator 240 which results from the dampener 260 is illustrated as a clip 272 (also referred to as a cut or stall) in the actuator's 240 oscillation 270.” However, Figure 18 clearly shows other components between dampener (236) and actuator (240). Thus, is it through the connection of parts therebetween that allows for the dampener to present a secondary movement? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Miller et al. (2015/0202420) in view of Magnet (5279552) and Kilroy et al. (2015/0025549). 

In reference to claim 9, As Best Understood, Miller et al. disclose a rotary tattoo machine with a motor (18), said rotary tattoo machine comprising:
a housing (120) with a spaced (note; actuator [40] is radially spaced from housing [120], see Figure 2) actuator (40) in communication with an armature (12);
a rotational drive element (20b) in rotational communication with said armature and presenting a first periodic movement (i.e. formed as the upward or the downward linear oscillation or reciprocation of [12], see paragraph 13);
said rotational drive element being engaged and centrally offset from a centric cam assembly (30) with an asymmetrical surface (see figure below);
a dampener (formed from magnet 72 and/or from magnet 76, all of which are equivalent to the claimed dampener as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they perform the claimed function of dampening, see paragraphs 14 and 20) which is configured for impact (note; the definition of the term “impact” is defined according to www.dictionary.com as being; “to have an effect on”. The polarity of magnet [70] “impacts” or “effects” the polarity of magnet [72] and/or the polarity of magnet [74] “impacts” or “effects” the polarity of magnet [76]. Thus, because the polarity of the magnets effect one another, the magnets meet the definition above and thus the limitation of the claim) during rotation of the cam assembly, said dampener presenting;
a secondary movement (note; because magnet [72] will, “dampen extended movement” of the armature [12, see paragraph 20], it “presents” a secondary movement that is a repulsive movement or an upward movement to element [40] which is opposite to the downward movement of armature [12]. The examiner also notes that magnet [76] performs the same function as magnet [72] but in an opposite direction) during periodic oscillation, wherein said secondary movement and said first movement present a non-uniform oscillation (because the first movement is a downward movement whereas the second movement is an upward movement. Thus, these movements are “non-uniform” or “identical” because www.dictionary.com defines the term “uniform” as being; “identical” and since the definition above has been met the limitation of the claim is also met). 
Under a second interpretation of the secondary movement of the dampener, the examiner notes that each dampener (at 72 and/or at 76) can also be vertically adjusted at (86 or 96 respectively). Thus, when operating the device under a first non-adjusted position of each dampener, the device provides a first oscillation of the armature. Subsequently, after adjusting either or both of the dampeners, the device provides another oscillation that may be longer or shorter than the previous oscillation depending on the tightening or the loosening of either or both of the dampeners thereby providing different and non-uniform oscillations. 
[AltContent: textbox (Asymmetrical surface)]
[AltContent: ]
 
    PNG
    media_image1.png
    136
    292
    media_image1.png
    Greyscale


Miller et al. lack, a reversible motor.
However, Magnet teaches that it is old and well known in the art at the time the invention was made to provide a tattooing or surgical device (Figure 2, Column 2, Lines 31-36) with a motor (66) that could be selected from “any other type of small rotary motor (Colum 4, Lines 52-57).
In addition, Kilroy et al. teach that it is old and well known in the art at the time the invention was made to provide a surgical device with a reversible motor (288, see Paragraphs 210, 211 and 227). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the motor, of Miller et al., with the known technique of using a reversible motor, as taught by Magnet and Kilroy et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a reversible motor that can position the needle into and out of various different locations more quickly and easily as needed by the user thereby increasing the operating efficiency during normal operation.

In reference to claim 10, Miller et al. disclose that said centric cam assembly further comprises a centric cam bearing (at 34) configured for circumferentially receipt of a centric cam (30, Figures 2 and 3). 

Claim 10, is also Finally rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Miller et al. (2015/0202420) in view of Magnet (5279552), Kilroy et al. (2015/0025549) and Siciliano (2016/0074645). 

In further reference to claim 10, As Best Understood, assuming arguendo that Miller et al. lack, a centric cam bearing configured for circumferentially receipt of a centric cam, than Siciliano is hereby used for such a teaching. 
	Siciliano teaches that it is old and well known in the art at the time the invention was made to provide a tattoo device with a centric cam bearing (205) configured for circumferentially receipt of a centric cam (230, Figure 2 and see paragraphs 8 and 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cam assembly, of Miller et al., with the known technique of providing a cam assembly with a centric cam bearing configured for circumferentially receipt of a centric cam, as taught by Siciliano, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that constrains relative motion between moving parts to only a desired motion thereby reducing or eliminating premature malfunctioning of the motor during normal operation. 
Response to Arguments
Applicant’s arguments with respect to claims 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Specifically, applicant further defined claim 9 with additional limitations pertaining to the rotational drive element…presenting a first periodic movement and being engaged and centrally offset from a centric cam assembly with an asymmetrical surface, and a dampener configured for impact during rotation of the cam assembly, said dampener presenting a secondary movement, wherein the first and second movements are non-uniform. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723